DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 & 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding Claim 1, Tellez (US 20040178657 A1) teaches an inflatable vehicle cover comprising a plurality of inflatable chambers and a valve. However Tellez does not teach a plurality of fastening straps disposed beneath the plurality of inflatable chambers.
	Biggie et al. (US 5701622 A) further teaches a plurality of fastening straps disposed beneath the plurality of inflatable air chambers, however Biggie et al. does not teach a plurality of fastening straps disposed beneath the plurality of inflatable air chambers and between an abrasion resistant material.
	Heck (US 5242206 A) further teaches a plurality of fastening straps disposed beneath the plurality of inflatable air chambers and between an abrasion resistant material. However Heck does not teach groups of fastening straps being disposed on the front end and rear end of the vehicle protective cover, with an interconnecting strap adjoining a first and second medial portion of the front and rear groups of fastening straps. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733           

/JAMES N SMALLEY/Examiner, Art Unit 3733